Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145873                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  ARTHUR LOUIS PARKS,                                                                               Bridget M. McCormack,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 145873
                                                                    COA: 306974
                                                                    Wayne CC: 11-010819-AH
  DEPARTMENT OF CORRECTIONS,
  PAROLE BOARD, and JOHN
  PIGGOTT,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 7, 2012 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REVERSE the order denying the plaintiff’s complaint for
  habeas corpus. The Department of Corrections does not have authority to rescind a final
  order of discharge from parole once it is delivered to the parolee. People v Holder, 483
Mich. 168 (2009). According to its own internal operating procedures, it is the
  responsibility of the Department of Corrections to accurately determine credit prior to
  delivering a parole discharge. We REMAND this case to the Court of Appeals for
  reconsideration of the defendant’s complaint for habeas corpus consistent with this order.

        We do not retain jurisdiction.

        HATHAWAY, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 18, 2013                    _________________________________________
           p0116                                                               Clerk